Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
This action is responsive to the application filed on 12/31/2020 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.    
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “A trigger frame method for multi-link communications”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 6 and 18 recites the acronym “EHT” without a corresponding meaning to each letter in the claim, which makes the claim indefinite for failing to particularly point out and distinctly claim the subject matter. Examiner suggests amending the claim to recite “Extremely High Throughput (EHT)” instead. 
Claim 4 recites the acronym “ID” without a corresponding meaning to each letter in the claim, which makes the claim indefinite for failing to particularly point out and distinctly claim the subject matter. Examiner suggests amending the claim language to recite “Association Identification (AID)”
Claims 4-6, 13 and 15 recites the acronym “AID12” without a corresponding meaning to the number “12”, the number 12 should contain a unit of mearusment. Therefore, which makes the claim indefinite for failing to particularly point out and distinctly claim the subject matter.
Claims 5 and 7 recites the value number “2007” without having a corresponding meaning to the number “2007”, the number 2007 should contain a unit of mearusment.  
The acronym “SIG” without a corresponding meaning to each letter in the claim, which makes the claim indefinite for failing to particularly point out and distinctly claim the subject matter. 
The acronym “A2” without a corresponding meaning to the phrase in the claim, which makes the claim indefinite for failing to particularly point out and distinctly claim the subject matter. 
Claims 9-12 recites the acronym “MHz” without a corresponding meaning to each letter in the claim, which makes the claim indefinite for failing to particularly point out and distinctly claim the subject matter. Examiner suggests amending the claim language to recite “Megahertz (MHz)”. 
Claim 17 recites the acronym “A-PPDU” without a corresponding meaning to the letter “A” in the claim, which makes the claim indefinite for failing to particularly point out and distinctly claim the subject matter.  
Prior Art
The following prior art is the closest to the current application: 
LIU et al. (US 20190238288 A1) teaches transmitting a PPDU to or from a single user station (STA) in an OFDMA transmission by using multiple RUs. An access point (AP) allocates multiple RUs to an STA for an OFDMA transmission and correspondingly specifies the STA ID repeatedly in the user specific field of a SIG-B field in a downlink PPDU, or in the user information fields of a trigger frame. Alternatively, multiple AIDs of the STA can be specified in the user specific field or the user information fields instead of repeating the same STA ID. An indication may be inserted in the SIG-A field to indicate that the enhanced RU allocation scheme is used for the OFDMA transmission.
Verma et al (US 20190124556 A1) teaches trigger-based transmissions, including trigger-based transmissions in extremely-high throughput (EHT) Wi-Fi systems. An access point (AP) may generate a trigger frame compatible with two types of stations (STAs), such as EHT STAs and legacy (or high efficiency (HE)) STAs. The AP may transmit the trigger frame to a group of STAs, where legacy STAs may process the trigger frame a legacy trigger frame. EHT STAs may process the trigger frame to determine resource unit (RU) allocations for uplink transmissions in a bandwidth greater than a legacy bandwidth. An EHT STA may determine the resources in the larger bandwidth based on an EHT RU allocation table, a legacy RU allocation table and an additional bit in the trigger frame, or an ordering of RU allocations in the trigger frame.


Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472